Citation Nr: 1117678	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to in-service airborne lead exposure.

2.  Entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity, to include as secondary to in-service airborne lead exposure.

3.  Entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity, to include as secondary to in-service airborne lead exposure.

4.  Entitlement to service connection for a skin disorder, claimed as actinic keratosis and skin cancer, to include as secondary to in-service sun exposure or airborne lead exposure.

5.  Entitlement to service connection for cancer of the vocal cords, to include as secondary to in-service tobacco use or airborne lead exposure. 

6.  Entitlement to service connection for missing teeth, to include as secondary to radiation therapy for cancer of the vocal cords.  

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression with inability to sleep, to include as secondary to in-service airborne lead exposure. 

8.  Entitlement to service connection for coronary artery disease, to include as secondary to in-service airborne lead exposure.

9.  Entitlement to service connection for bilateral hearing loss, to include as secondary to in-service noise exposure. 

10.  Entitlement to service connection for left shoulder rotator cuff tendonitis with impingement syndrome.

11.  Entitlement to service connection for orthostatic hypotension, claimed as dizzy spells.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to August 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

During September and October 2010, the Veteran and his representative submitted to the Board additional evidence for consideration in connection with the claims on appeal with waivers of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

As reflected on the title page of this decision, the Board consolidated and recharacterized the matters of entitlement to service connection for cancer of the vocal cords and entitlement to service connection for squamous cell carcinoma of the vocal cords with subglottic extension (claimed as due to smoking in boot camp) into one issue.  The Board has also recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression with inability to sleep.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for a stomach disorder, claimed as an ulcer, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, coronary artery disease, bilateral hearing loss, left shoulder rotator cuff tendonitis with impingement syndrome, and orthostatic hypotension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Type II diabetes mellitus of unspecified etiology is first shown more than one year after the Veteran's separation from service, and is not shown to be causally related to events during service.

2.  Peripheral neuropathy of the right lower extremity is first shown many years after the Veteran's separation from service, and is not shown to be causally related to events during service or any service-connected disability.

3.  Peripheral neuropathy of the left lower extremity is first shown more than one year after the Veteran's separation from service, and is not shown to be causally related to events during service or any service-connected disability.

4.  Skin disorders of unspecified etiology are first shown more than one year after the Veteran's separation from service, and are not shown to be causally related to events during service.

5.  Residuals of vocal cord cancer of unspecified etiology are first shown more than one year after the Veteran's separation from service, and are not shown to be causally related to events during service.

6.  Missing teeth are not shown to be due to in-service trauma or to be causally related to events during service or any service-connected disability.

CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by service, and is not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by service and is not proximately due to any service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by service and is not proximately due to any service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  Skin disorders were not incurred in or aggravated by service, and are not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5.  Residuals of vocal cord cancer were not incurred in or aggravated by service, and are not presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6.  Missing teeth were not incurred in or aggravated by service and are not proximately due to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in September 2005 and July 2006.  These pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in July 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA and private treatment records.  The Veteran submitted copies of service treatment and service personnel records, VA and private treatment records, multiple documents of treatise evidence, and written statements discussing his contentions.  

The Veteran's original service treatment records are not available, and numerous attempts to secure them have been unsuccessful.  Evidence of record documented that the Veteran provided a copy of his service treatment records in September 2005.  In July 2006, the National Personnel Records Center (NPRC) informed the RO that it had conducted an extensive and thorough search but was unable to locate the Veteran's records, concluding that further efforts to locate records at NPRC would be futile.  After preparing a memorandum that documented the efforts to obtain as well as the unavailability of the Veteran's service treatment records, the RO advised the claimant of the unavailability of his service treatment records in September 2006 correspondence.  

VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran and his spouse were also provided an opportunity to set forth their contentions during the hearing before the undersigned in September 2010.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims (The Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Information was also solicited regarding onset of the Veteran's claimed disorders, his current symptoms, and any causal link between the claimed disorders and his active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's service connection claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's service connection claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board acknowledges, however, that VA medical examinations were not provided nor were VA medical opinions obtained with regard to the issues of entitlement to service connection for Type II diabetes mellitus, diabetic peripheral neuropathy of the lower extremities, skin disorder, cancer of the vocal cords, and missing teeth.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).  

The Board concludes examinations are not needed in this case because the only evidence indicating the Veteran's claimed diabetes, peripheral neuropathy, vocal cord cancer, missing teeth, and skin disorders were causally related to his active service or a disability incurred during active service is his own lay statements.  Such evidence is insufficient to trigger VA's duty to provide an examination.  As discussed below, there is no evidence linking these claimed conditions to active service or any disability incurred during active service and the Board has found the Veteran's lay assertions as to etiology to be lacking competency and/or credibility.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to section 5103A (d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some casual connection between his disability and his military service").  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

For certain chronic disorders, such as malignant tumors or diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310 (2010).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Board notes that the Court has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

I.  Diabetes Mellitus

In written statements as well as during his September 2010 hearing, the Veteran has contended that his currently diagnosed diabetes mellitus was incurred as a result of events during active service, including in-service rapid weight loss or airborne lead exposure.  He also reported that he was first diagnosed with diabetes in 1985.   

Post-service VA treatment records dated from 2002 to 2010 document treatment for diabetes mellitus.  Shedden element (1) is therefore met.

Available service treatment records are void of any complaint, treatment, or diagnosis for diabetes mellitus.  In fact, enlistment and exit examination reports reflected negative glucose findings on urinalysis (UA).  Obesity was noted as NCD (not considered disabling) and listed to be not so excessive as to interfere with military training on the June 1956 enlistment examination report.  Further, a 20 pound amount of weight loss was documented when comparing enlistment and exit examination reports. 

The Board has also considered the Veteran's statements concerning in-service airborne lead exposure as well as his documented MOS during his period of active duty.  The Veteran's DD Form 214 indicated that he spent approximately two years working as a small arms instructor at the Rifle Range Detachment located at the Marine Corps Base in Quantico, VA.  Numerous documents of medical treatise evidence, internet articles, and occupational hazard manuals/studies submitted by the Veteran detailed that working at a rifle range placed individuals at a risk for exposure to lead as well as described multiple sources of lead exposure (airborne, skin, ingestion) that occurred at a shooting ranges.

Based in the foregoing, in-service incurrence of injury is met as to this case and Shedden element (2) is satisfied.  38 U.S.C.A. § 1154(a).  

A finding of a nexus between the Veteran's current diabetes mellitus and in-service injuries or events is still needed to satisfy Shedden element (3).  Evidence of a diagnosis of diabetes mellitus is first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, the record also includes no evidence establishing a causal relationship between the post-service diagnosis of diabetes mellitus to any established event in service, including claimed in-service lead exposure or rapid weight loss.  In addition, medical treatise evidence, internet articles, and occupational hazard manuals/studies provided by the Veteran did not establish any connection between lead exposure and diabetes mellitus.  

II.  Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that his claimed peripheral neuropathy of the right and left lower extremities was incurred as a result of events during active service, including in-service airborne lead exposure, or as secondary to diabetes mellitus.  

VA treatment records dated from 2002 to 2010 document complaints of foot numbness as well as findings of neuropathy and non insulin dependent diabetes mellitus (NIDDM) with peripheral neuropathy.  Shedden element (1) is therefore met.

While available service treatment records are void of any complaint, treatment, or diagnosis for peripheral neuropathy, the Board notes that in-service lead exposure has already been conceded as discussed above.  Thus, Shedden element (2) is satisfied.

Again, a finding of a nexus between the Veteran's current peripheral neuropathy and in-service injuries or events is still needed to satisfy Shedden element (3).  However, none of the evidence of record shows that he suffered from neuropathy that is etiologically or causally related to disease, injury, or events (like airborne exposure to lead) incurred during his active service.  While an August 2008 internet article from the Mayo Clinic submitted by the Veteran established that pain, numbness, or tingling of the extremities as a sign and symptom of lead poisoning in adults, VA treatment providers consistently associated the Veteran's peripheral neuropathy with his diagnosed NIDDM.

Here, the internet article discussing the signs and symptoms of lead poisoning in adults, is general in nature and does not specifically relate to the facts and circumstances surrounding his particular case.  The Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, it was not accompanied by the opinion of any medical expert pertinent to the Veteran's case.  

Under these circumstances, the Board concludes that the VA treatment provider findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed peripheral neuropathy of the lower extremities was incurred as a result of in-service events, to include airborne lead exposure.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The Board has also considered whether entitlement to service connection for peripheral neuropathy of the right and left lower extremities is warranted on a secondary basis.  However, as noted above, evidence of record does not demonstrate that the Veteran has been awarded entitlement to service connection for any disability, to include diabetes mellitus.

III.  Skin Disorders

The Veteran contends that his claimed skin disorders were incurred as a result of events during active service, including in-service sun and/or airborne lead exposure.  

Post-service VA treatment records dated from 2004 to 2010 document that the Veteran has suffered from multiple skin disabilities including basal cell carcinoma, xerosis, seborrheic keratoses, and actinic keratoses during the appeal period.  Shedden element (1) is therefore met.

While available service treatment records are void of any complaint, treatment, or diagnosis for any chronic skin disorder, the Board notes that in-service lead exposure has already been conceded as discussed above.  Thus, Shedden element (2) is satisfied.

However, none of the evidence of record shows that the Veteran suffered from any skin disorder that is etiologically or causally related to disease, injury, or events (like sun exposure or airborne exposure to lead) incurred during his active service or that was incurred within one year after his separation from active service in order to satisfy Shedden element (3).  

Although the Board has no reason to doubt that the Veteran was exposed to the sun during service, this does not automatically mean that there was injury caused thereby.  Thus, while not necessarily disagreeing that the Veteran was exposed to sun during service, the Board rejects the notion that a causal connection between sun exposure and currently diagnosed skin disorders should be conceded.  There is simply no objective evidence that the Veteran sustained any disease or injury from sun exposure in the performance of his duties, and there is no evidence of skin disorder complaints in service or for years thereafter.  In addition, medical treatise evidence, internet articles, and occupational hazard manuals/studies provided by the Veteran did not establish any causal connection between lead exposure and any of the diagnosed skin disabilities.  In fact, the internet and treatise evidence provided by the Veteran, simply noted that skin contact with lead over short periods caused irritation, redness, and pain.  Long term skin contact with lead was not noted to cause any of the claimed skin disorders.  Additionally, an August 2007 fact sheet on lead authored by U.S. Department of Health and Human Services of record specifically indicated that there was no conclusive proof that lead causes cancer in humans.  

IV.  Cancer of the Vocal Cords

The Veteran contends that his claimed residuals of cancer of the vocal cords were incurred as a result of events during active service, including in-service tobacco use and/or airborne lead exposure.  

Post-service VA and private treatment records dated from 2004 to 2010 document that the Veteran has suffered from squamous cell carcinoma of the left true vocal cord (also identified as malignant neoplasm of the larynx) as well as underwent radiation therapy during the appeal period.  Private treatment notes dated in 2004 detailed that the Veteran had a 20 pack year tobacco history.  While a June 2005 VA chest X-ray report revealed no active processes or evidence of metastasis, the Board notes that Shedden element (1) is still met.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While available service treatment records are void of any complaint, treatment, or diagnosis for vocal cord cancer, the Board notes that in-service lead exposure has already been conceded as discussed above.  Additional lay statements credibly established that the Veteran smoked during service.  Thus, Shedden element (2) is satisfied.

However, none of the evidence of record shows that the Veteran suffered from residuals of vocal cord cancer that are etiologically or causally related to disease, injury, or events (like tobacco use or airborne exposure to lead) incurred during his active service or that was incurred within one year after his separation from active service in order to fulfill Shedden element (3).  There is also no credible evidence showing that the Veteran was exposed to ionizing radiation while in service.

The Board is cognizant that the Veteran submitted medical treatise evidence that noted that smoking was a risk factor for cancer of the larynx.  However, VA regulations specifically provide that for claims received after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2010).  In addition, medical treatise evidence, internet articles, and occupational hazard manuals/studies provided by the Veteran did not establish any causal connection between lead exposure or any other claimed in-service event (e.g., radiation exposure), and his claimed vocal cord cancer residuals.  In fact, as highlighted above, the August 2007 fact sheet on lead, provided by U.S. Department of Health and Human Services and sent to VA by the Veteran, directly stated that there was no conclusive proof that lead causes cancer in humans. 

V.  Missing Teeth 

The Veteran contends that he lost teeth due to rapid in-service weight loss, or in the alternative, secondary to radiation therapy for vocal cord cancer.  

Post-service VA treatment records dated from 2004 to 2010 document that the Veteran has suffered from missing teeth and chronic gingivitis as well as has been fitted for dentures.  Shedden element (1) is therefore met.

Available service treatment records documented in-service obesity and weight loss.  The Veteran's weight is listed as 223 pounds on his June 1956 enlistment examination report and as 203 pounds on his July 1958 separation examination.  In-service dental health records dated in July 1956 and July 1958 showed that the Veteran was missing two teeth.  Thus, Shedden element (2) is satisfied.

A finding of a nexus between the Veteran's current missing teeth and in-service weight loss is still needed to satisfy Shedden element (3).  Significantly, the record also includes no competent medical opinion establishing a causal relationship between the missing teeth to any established event in service, including claimed rapid weight loss, and the Veteran has not identified or even alluded to the existence of any such opinion.  

Further, under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2010).

The Board has also considered whether entitlement to service connection for missing teeth is warranted on a secondary basis.  However, as noted above, the evidence of record does not demonstrate that the Veteran has been awarded entitlement to service connection for any disability, to include vocal cord cancer (the only disorder for which he received radiation therapy for a two month period in 2004).

VI.  Additional Considerations

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

As an initial matter, the Veteran is not competent to provide testimony regarding the etiology of his vocal cord cancer, skin disorders, or diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because claimed vocal cord cancer, skin disorders, and diabetes mellitus are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his vocal cord cancer, skin disorders, and diabetes mellitus are found to lack competency.

In this case, however, the Veteran is competent to report symptoms of neuropathy and missing teeth because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the Veteran's assertions of a causal relationship between the claimed neuropathy residuals and in-service lead exposure as well as missing teeth and in-service weight loss, while tenuously competent, are nonetheless not credible.  

Significantly, the Veteran's reported history is clearly inconsistent with the other evidence of record.  Indeed, his assertions of in-service incurrence of missing teeth contradict documentation contained in his service treatment records at the time of entrance and separation from service (which showed he was missing three teeth an entrance as well as separation).  Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran). 

Additionally, in this case, the Board also emphasizes the multi-year gap between discharge from active duty service (1958) and initial reported symptoms and diagnosis of peripheral neuropathy, over 40 years after service separation, despite the fact that he sought treatment for other medical complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Coupled with the Veteran and his spouse's personal testimony, the Board finds that the Veteran's repeated assertions of in-service incurrence of missing teeth and of the etiology of his current, claimed diabetes mellitus, peripheral neuropathy, vocal cord cancer, skin disorders, and missing teeth lack credibility and competency and are without probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Therefore, the criteria to establish entitlement to service connection for the claimed disorders have not been established, either through medical evidence or through the Veteran's lay statements.

For the foregoing reasons, the claims for service connection for diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, a skin disorder, vocal cord cancer, and missing teeth must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for Type II diabetes mellitus is denied.

Entitlement to service connection for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for diabetic peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for a skin disorder, claimed as actinic keratosis and skin cancer, is denied.

Entitlement to service connection for cancer of the vocal cords is denied. 

Entitlement to service connection for missing teeth is denied.  


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for an acquired psychiatric disorder, coronary artery disease, bilateral hearing loss, left shoulder rotator cuff tendonitis with impingement syndrome, and orthostatic hypotension is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Veteran has asserted that his claimed left shoulder disorder was incurred as a result of in-service injury during events at boot camp and later strained while firing small arms at rifle range.  While available service treatment records do not reflect any complaints, treatment, or diagnosis for a left shoulder disorder, the Veteran's lay assertions of in-service injury and continuity of left shoulder symptomatology are deemed credible as well as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2010); Layno v. Brown, 6 Vet. App. 470 (1994).  VA treatment records dated from 2004 to 2008 detailed complaints of left shoulder pain and findings of impingement syndrome, rotator cuff tendinitis, degenerative arthritis/mild degenerative joint disease, diffused generalized osteopenia, and degenerative changes without evidence of an acute osseous injury.  

The Board is cognizant that a problem list included in VA treatment records dated in 2010 specifically noted that the Veteran's disorders of the bursae and tendons of the shoulder region resolved in February 2007 and that his shoulder joint pain resolved in April 2008.  However, the Board notes that the Court has held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  

The Veteran further contends that his claimed bilateral hearing loss was incurred as a result of in-service noise exposure.  While available service treatment records do not reflect any complaints, treatment, or diagnosis for bilateral hearing loss, the Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Rifleman with related civilian occupation identified as Proof Director of Small Arms.  VA audiology notes dated in 2004 reflected findings of hearing impairment and sensorineural hearing loss as well as showed the Veteran was issued hearing aids.  VA audiogram test results dated in August 2008 appear to show bilateral hearing loss that is sufficient to meet the criteria for impaired hearing for VA purposes under 38 C.F.R. § 3.385 (2010).  He has continually reported in-service noise exposure from working at the Rifle Range Detachment located at the Marine Corps Base in Quantico, VA, as a small arms instructor for approximately two years without any form of hearing protection.  Evidence of record further details multiple assertions by the Veteran that his post-service recreational noise exposure and occupational noise exposure (from working initially as a builder and then as a salesman for over 25 years) was minimal.

The Veteran has also claimed that his currently diagnosed heart disorder, coronary artery disease, was incurred as a result of in-service airborne lead exposure.  While available service treatment records do not reflect any complaints, treatment, or diagnosis for a heart disorder, the Veteran's DD Form 214 clearly indicated that he spent approximately two years working as a small arms instructor at the Rifle Range Detachment located at the Marine Corps Base in Quantico, VA.  VA and private treatment records dated from 2004 to 2010 reflected findings of arrhythmia, angina, atherosclerotic heart disease, coronary artery disease, hypertension, orthostatic hypotension, and mild inferior ischemia as well as detailed that the Veteran underwent pacemaker placement, cardiac catheterization, and angioplasty with stent placement.  In addition, the Veteran has submitted multiple medical studies, internet articles, occupational safety manuals, and treatise evidence documents that detailed that working at a rifle range placed individuals at a risk for exposure to lead, that described sources of lead exposure that occurred at a shooting ranges, and that listed elevated blood pressure as a noted symptom or sign of airborne lead exposure. 

In his August 2005 claim, the Veteran asserted that his claimed acquired psychiatric disorder began during service and was incurred as a result of events during service, to include in-service airborne lead exposure, hazing during boot camp, and treatment during a period of punishment.  Available service treatment records were void of any complaints, treatment, or findings of any psychiatric disorder.  VA treatment records dated from 2001 to 2010 reflected findings of major depressive disorder, depression NOS, anxiety disorder NOS, generalized anxiety disorder, and PTSD.   As discussed above, internet and treatise evidence submitted by the Veteran established that nervous disorders, fatigue, irritability, emotional problems, nervous or mood disorders, depression, insomnia, and memory loss were also noted symptoms or signs of lead exposure.

In light of the evidence discussed above, the AMC/RO should arrange for the Veteran to undergo a VA examination(s) to determine the nature and etiology of his claimed left shoulder, bilateral hearing loss, coronary artery disease, and acquired psychiatric disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in West Palm Beach, Florida as well as the Oakland Park VA Outpatient Clinic (VAOPC) (now known as the Broward County VAOPC); however, the claims file only includes treatment records from the West Palm Beach VAMC dated up to August 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

In statements of record, the Veteran indicated that he had received private treatment from C. B., M. D. as well as from J. A., M. D. of the Humana Health Plan HMO for his claimed disorders since 2003 and 2005, respectively.  Any additional records from those private treatment providers should be obtained.  Evidence of record showed that the Veteran also repeatedly asserted that he suffered from anxiety during service when he was hazed during boot camp as well as assigned near prisoners at one point.  While Board recognizes that the RO has already attempted to obtain service treatment records for the Veteran, additional efforts should be made to obtain his service personnel records.  38 C.F.R. § 3.159(c) (2010).

Finally, the Board also finds that adjudication of the claim of entitlement to service connection for orthostatic hypotension, claimed as dizzy spells, must be deferred pending the outcome of the adjudication of the service connection claim for coronary artery disease as well as the referred claim of entitlement to service connection for a stomach disorder.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran additional VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the matter of entitlement to an acquired psychiatric disorder, to include PTSD.  

2.  Obtain VA clinical records pertaining to the Veteran's claimed disorders from the West Palm Beach VAMC for the period from August 2010 to the present and from the Oakland Park VAOPC (Broward County VAOPC) from August 1958 to present.

3.  Obtain any private treatment records from C. B., M. D. for the time period from January 2003 to the present and from J. A., M. D. of the Humana Health Plan HMO for the time period from January 2005 to the present for the claimed disorders.  All attempts to obtain these records and any negative response should be fully documented in the claims file.

4.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, to obtain the Veteran's complete service personnel records for his period of his active service from June 1956 to August 1958.  In requesting these records, the AMC/RO should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities and is reminded that it should continue efforts to procure the Veteran's service records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All attempts to procure records should be documented in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

5.  Thereafter, the Veteran should be afforded appropriate VA examinations to determine the nature and etiology of his claimed left shoulder, heart, bilateral hearing loss, and acquired psychiatric disorders.  All indicated tests and studies are to be performed.  Prior to any examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner(s).

LEFT SHOULDER - Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed left shoulder disorder is etiologically related to his period of active service, to include the claimed in-service left shoulder injuries.  In doing so, the examiner should acknowledge and discuss the findings in VA treatment notes of record as well as statements from the Veteran asserting the continuity of symptomatology since service as well as in-service left shoulder injuries.

BILATERAL HEARING LOSS - Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss either began during or was otherwise caused by the Veteran's active military service, to include claimed in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the Veteran's statements asserting in-service noise exposure without hearing protection, the findings in the August 2008 VA audiology consultation record, and the Veteran's post-service noise exposure in while working as a builder and salesman.


CORONARY ARTERY DISEASE - Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed heart disorder is etiologically related to his period of active service, to include the claimed in-service airborne lead exposure.  In doing so, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed disorder and events during active service, private and VA treatment records dated from 2004 to 2010 showing diagnoses of multiple heart disorders, and the voluminous amounts of treatise and internet evidence submitted by the Veteran discussing the connection between airborne lead exposure and elevated blood pressure.

ACQUIRED PSYCHIATRIC DISORDER - Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is etiologically related to his period of active service, to include the claimed in- service airborne lead exposure.  In doing so, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed disorder and events during active service, his comments of residual adult trauma including being a political prisoner and being involved in a plane crash, VA treatment records dated from 2001 to 2010 showing diagnoses of various psychiatric disorders, and the voluminous amounts of treatise and internet evidence submitted by the Veteran discussing the connection between airborne lead exposure and nervous disorders/psychiatric symptomatology.

The rationale for all opinions expressed should be provided in legible reports.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  Review the claims file and examination reports to ensure compliance with the mandates of this remand.  If there are any deficiencies corrective action should be taken.

8.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in March 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


